      Case 19-16135        Doc 25      Filed 04/30/20 Entered 04/30/20 12:00:36                Desc Ch 7 Cls
                                           w/o Dischg Page 1 of 1
Form cxdsch7

                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Illinois
                                              Eastern Division
                                              219 S Dearborn
                                                 7th Floor
                                             Chicago, IL 60604



In Re:
Letesha Briggs                                                 Case No. 19−16135
14369 Park                                                     :
Apt. 2                                                         Chapter : 7
Harvey, IL 60426                                               Judge :   Carol A. Doyle
SSN: xxx−xx−1249 EIN: N.A.

Rory D Boyd
14369 Park
Apt. 2
Harvey, IL 60426
SSN: xxx−xx−7838 EIN: N.A.



                     NOTICE OF CHAPTER 7 OR 11 CLOSED WITHOUT DISCHARGE



      All creditors and parties in interest are notified that the above−captioned case has been closed without entry of
discharge as Debtor did not file Official Form 423, Certification About a Financial Management Course. If the debtor
subsequently files a motion to reopen, the reopening fee must be paid.




                                                            FOR THE COURT




Dated: April 30, 2020                                       Jeffrey P. Allsteadt, Clerk
                                                            United States Bankruptcy Court
